Citation Nr: 1618711	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back condition.

2.  Entitlement to a rating in excess of 10 percent for peripheral nerve disease, right lower extremity, prior to April 15, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	William K. Mattar, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to March 1985.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in September 2012; the transcript is of record.

In January 2013, the Board remanded this matter for further development.  

The claim for an increased rating for peripheral neuropathy was not noted as in appellate status when the case was last before the Board.  After the remand, however, the RO increased the evaluation for that disability from 10 percent to 20 percent.  The Veteran expressed disagreement with that rating soon thereafter, and since that nerve impairment appears to be part of the overall lumbar spine disability, the Board has construed the appellate issues on the title page accordingly.

In addition, the Board notes that the Veteran changed representation from the Disabled American Veterans to William K. Mattar during the course of this appeal.  In this regard, the Veteran's claims file contains a January 2016 VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing William K. Mattar as the Veteran's attorney. 

Lastly, the RO is separately developing a recently raised claim for a total disability rating based on individual unemployability.  As such, the Board will not exercise jurisdiction over that issue at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the January 2013 Remand, the Veteran was examined of VA purposes in April 2013.  Subsequently received evidence, however, indicates the Veteran's disability may have worsened since that examination.  One document shows the Veteran was seen in a VA emergency department in April 2015 for back complaints that produced temporary work restrictions, and a May 2015 examination of the Veteran's peripheral nerves referenced what appears to be a decrease in range of motion of the Veteran's spine since 2013.   

Given these indications that the Veteran's condition has worsened since the April 2013 examination, the Board finds a new examination in relation to the Veteran's low back disability should be conducted.

In addition, VA treatment records up to April 2013 and Derry Medical Center records up to January 2010 are included in the claims file.  Updated VA and private treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2013 to the present.

2.  With any necessary assistance from the Veteran, request and associate with the claims file treatment records from Dr. Wheeler at Derry Medical Center from January 2010 to the present.  Any additional relevant private records as may become identified during the course of this development should be sought.  

3.  After completing the above development, arrange for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected low back condition.  The claims file should be provided to the examiner and all necessary tests should be conducted.

The examiner should identify all low back pathology found to be present and comment on the functional limitations caused by such.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss due to pain to include during flare-ups or with repetitive use, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

4.  After the above development, and any additional development deemed appropriate is accomplished, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given a reasonable period to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




